Citation Nr: 0417851	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  02-19 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from July 1969 to January 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

In the veteran's November 2002 VA Form 9 he requested a 
hearing before a traveling member of the Board.  He later 
elected to have a videoconference hearing and such a hearing 
was held before the undersigned in January 2004.   


FINDINGS OF FACT

1.  The veteran's current bilateral hearing loss is of 
service origin.  

2.  The veteran's current tinnitus is of service origin.  



CONCLUSIONS OF LAW

1.  A bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303(b) and (d), 3.385 (2003).  

3.  Tinnitus was incurred in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(b) and (d) 
(2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) became effective November 9, 2000, and 
implementing regulations were created and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003), which 
essentially eliminate the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a); Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  See also Valiao v. Principi, 17 Vet. App. 229, 332 
(2003) (implicitly holding that RO decisions and statements 
of the case may satisfy this requirement).  

Recently, in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) revisited the requirements imposed upon VA by the 
VCAA.  The Court held, among other things, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a) (West 2002), must 
be provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Id. at 422.  

In this case, the veteran was provided the required VCAA 
notice by letter of January 2002, which was prior to the RO 
denial in March 2002.  This was in accordance with the 
holding in Pelegrini.  

With respect to the VCAA letter of January 2002, the veteran 
was requested to respond within 30 days.  

Considering this in light of the VCAA, it must be noted that 
38 C.F.R. § 3.159(b)(1) (2003) was recently invalidated by 
the United States Court of Appeals for the Federal Circuit in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. September 2003) (PVA).  The 
offending regulatory language suggested that an appellant 
must respond to a VCAA notice within 30 days and was 
misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided in 38 U.S.C.A. § 5301(a).  Thus, that regulatory 
provision was invalid because it was inconsistent with the 
statute.  

The PVA decision created some confusion about whether VA 
could actually decide all claims prior to the expiration of 
the one-year statutory period.  See PVA; see also 38 U.S.C.A. 
§ 5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Court also held in Pelegrini that that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Id. at 422.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2003).

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the precise 
language specified by the Pelegrini Court in its description 
of the "fourth element" of the VCAA notification 
requirement, the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.

Moreover, in a recent precedent opinion of the VA General 
Counsel it was held that the language in Pelegrini stating 
that VA must request all relevant evidence in the claimant's 
possession was dictum and, thus, not binding.  See VAOGC 1-
2004 (the Court's statements in Pelegrini that 
sections 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA).   

At the January 2004 videoconference the veteran indicated 
that there were no outstanding records, including any medical 
records, relating to his claims.  Also, the RO has obtained 
the veteran's service medical records (SMRs) and reports of 
private audiometric testing have been obtained.  Also, the 
veteran was afforded VA audiometric testing and an 
otolaryngeal examination in 2002 and he has also provided two 
medical statements from private physicians in favor of his 
claims.  Lastly, he testified in support of his claims at the 
January 2004 videoconference.  

The more recent statements and correspondence from the 
veteran and his representative do not make reference to or 
otherwise mention any additional treatment from other sources 
(e.g., private or non-VA, etc.).  

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
appellant is not prejudiced by the Board deciding the appeal 
without first remanding the case to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Law and Regulations

Service connection may be granted for current disability 
resulting from an injury sustained or a disease contracted 
while on active duty in the military or while on active duty 
for training or inactive duty training in the reserves.  38 
U.S.C.A. §§ 101, 1110; 38 C.F.R. § 3.303(a); see, too, 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Rose v. West, 11 Vet. App. 169, 
171 (1998); Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Service connection also is permissible for aggravation of a 
pre-existing condition during service.  Id; see also 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Service connection may 
be granted for any disease initially diagnosed after 
discharge from service when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d); see also Godfrey 
v. Brown, 7 Vet. App. 398, 406 (1995).  

Service connection is also possible for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Certain conditions, such as a sensorineural hearing loss, 
will be presumed to have been incurred in service if 
manifested to a compensable degree within 1 year after 
service.  This presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).   

"A veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000)).  Also found at Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 
209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 
Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  

In determining whether service connection is warranted for a 
disability alleged, VA is responsible for considering 
evidence both for and against the claim. If the evidence, as 
a whole, supports the claim or is in relative equipoise 
(i.e., about evenly balanced), then the veteran prevails.  
Conversely, if the preponderance of the evidence is against 
the claim, then it must be denied.  See 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

Background

The veteran's military occupational specialty was a 
firecrewman.  

The veteran's service medical records (SMRs) reflect that the 
veteran's June 1969 examination for service entrance was 
negative and that pure tone threshold levels, in decibels, 
were as follows:




Hertz		500		1,000		2,000	    3,000
	4,000		
Right 
Ear
15
0
5
--
5
Left 
Ear
5
0
10
--
20

The veteran's December 1971 examination for service discharge 
was negative and that pure tone threshold levels, in 
decibels, were as follows:

Hertz		500		1,000		2,000	    3,000
	4,000		
Right 
Ear
0
0
0
--
0
Left 
Ear
0
0
0
--
0

An October 1976 report of an audiological evaluation by the 
Western New York Hearing Service, Inc., revealed that the 
veteran's pure tone threshold levels, in decibels, were as 
follows:

Hertz		500		1,000		2,000	    3,000
	4,000		
Right 
Ear
0
0
5
--
15
Left 
Ear
0
5
15
--
35

An October 1984 report of an audiological evaluation by the 
Western New York Hearing Service, Inc., which noted that the 
veteran's employer was a machine company, revealed that the 
veteran's pure tone threshold levels, in decibels, were as 
follows:

Hertz		500		1,000		2,000	    3,000
	4,000		
Right 
Ear
0
0
20
55
55
Left 
Ear
0
5
30
55
65

A March 1987 report of an audiological evaluation by the 
Western New York Hearing Service, Inc., which again noted 
that the veteran's employer was a machine company, revealed 
that the veteran's pure tone threshold levels, in decibels, 
were as follows:

Hertz		500		1,000		2,000	    3,000
	4,000		
Right 
Ear
0
0
20
55
55
Left 
Ear
0
5
30
60
65

The report of that evaluation also noted that the veteran had 
not been treated by a doctor for ear or hearing problems and 
that he complained of a high frequency ringing in his hears.  
It was also indicated that he had had exposure to gunfire or 
other loud noises or noisy hobbies.  

VA audiometric testing in March 2002 revealed that the 
veteran's pure tone threshold levels, in decibels, were as 
follows:

Hertz		500		1,000		2,000	    3,000
	4,000		
Right 
Ear
10
15
55
60
60
Left 
Ear
15
15
65
65
70

The veteran's speech recognition scores were 76 percent in 
the right ear and 68 percent in the left ear.  At the time of 
that evaluation he complained of decreased hearing, which was 
worse in the left ear, and of a constant, severe, bilateral 
ringing-type of tinnitus.  Both conditions had been noted by 
the veteran since an explosion during inservice training.  He 
now had difficulty hearing in most listening situations.  He 
had a history of work-related noise exposure but reported 
having used personal hearing protection during that time.  
The diagnoses were a bilateral sensorineural hearing loss and 
a complaint of bilateral tinnitus.  

On VA otolaryngeal examination in March 2002 the veteran 
reported that during service he had sustained acoustic trauma 
from an explosion but that he had not been treated.  After 
this, he had noted a hearing loss and tinnitus and both had 
progressively worsened over the years.  Prior to being 
employed after service he had noted some auditory impairment.  
He had not had postservice ear infections or discharge.  On 
examination there was no abnormality of his ears or tympanic 
membranes.  It was reported that he had actually had the 
onset of bilateral hearing loss and tinnitus during service 
(although this notation was apparently based on the history 
provided by the veteran).  The diagnoses included a bilateral 
sensorineural hearing loss with chronic tinnitus.  In an 
addendum, the examiner noted that it had to be mentioned that 
although the veteran had been exposed to an explosion during 
service, he had not bothered to seek treatment at a 
dispensary or to notify anyone about his hearing impairment 
or tinnitus.  Also, while employed after service in a machine 
shop, where he had worked for five years, he had worn hearing 
protection.  

In an April 2002 statement, Dr. Williams reported that during 
service the veteran had been exposed to small arms fire and 
artillery (Howitzer) fire and there was a training incident 
when explosives had detonated, injuring many present.  During 
this time he had not worn hearing protection but during his 
postservice employment he had conscientiously used hearing 
protection.  It was as likely as not that his current hearing 
loss and tinnitus were caused by his exposure to excessive 
loud noise during military service.  

In April 2002 Dr. Schultz stated that with the veteran's 
history of training and fighting using explosives and small 
arms, it was not impossible for his hearing loss to be 
service related.  Of note was that he had had a hearing test 
prior to his civilian employment which the veteran reported 
had revealed a hearing loss.  

The veteran testified at the January 2004 videoconference 
that for several months during his first year of military 
service he was exposed to extensive acoustic trauma from 
thousand of rounds of small arms fire, hundreds of mortar 
explosions, and artillery fire without any hearing protection 
(pages 3, 5, and 6 of the transcript of the videoconference).  
He had an audiological evaluation in conjunction with his 
first postservice employment which revealed a hearing loss 
and at which time he had tinnitus (page 4).  Some time in the 
1970s others, including his wife, had noted that they had to 
repeat themselves in order for the veteran to understand them 
and his wife had noted this within two or three years after 
service (page 7).  His postservice jobs had sometimes, 
although usually not, involved exposure to loud noises but at 
such times he had used hearing protection (pages 8, 9, and 
10).  One of the two private physicians statements dated in 
April 2002 was from a physician that he had consulted 
specifically for his hearing and the other was from his 
family physician, although he had not been treated for 
hearing loss or tinnitus by either, and neither of the 
physicians had any experience or expertise in evaluating 
hearing loss (page 11).  He also testified that during 
service there had been a catastrophe from an explosion which 
killed eight people and injured many more, including a friend 
of his who had been discharged from service due to perforated 
eardrums.  The veteran's hearing had also been affected and 
it was after this that he developed tinnitus but he had not 
sought treatment because so many people had been injured that 
only the most seriously injured were treated (pages 12 and 
13).  

Bilateral Hearing Loss

Under 38 C.F.R. § 3.385 (2003), for the purposes of applying 
the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  

In this case, a hearing loss under 38 C.F.R. § 3.385 is not 
shown during service, nor until 1984, although the veteran 
had elevated threshold level in the left ear at 4,000 Hertz 
in 1976, only four years after service.  However, in Hensley 
v. Brown, 5 Vet. App. 155, 159 -60 (1993) it was held that 
"[38 C.F.R. § ]3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at separation from 
service."  

"[W]here the regulatory threshold requirements for hearing 
disability are not met until several years after separation 
from service, the record must include evidence of exposure to 
disease or injury in service that would adversely affect the 
auditory system and post-service test results meeting the 
criteria of 38 C.F.R. § 3.385.  VA rating authorities must 
evaluate available testimony, clinical data, diagnoses, and 
any medical opinions relevant to the issue.  See 38 C.F.R. 
§ 3.303."  Hensley, Id.  

Given the veteran's testimony, which the Board deems 
credible, inservice exposure to acoustic trauma is 
acknowledged.  

The opinion expressed by the VA physician that conducted the 
March 2002 otolaryngeal examination is ambiguous, although 
the comments tend to suggest that there was a negative 
opinion.  While neither of the private physicians have 
expertise or experience in evaluation hearing loss, both have 
considered the history related by the veteran, which the 
Board finds credible, and opined that his current hearing 
loss is of service origin.  While one physician suggested 
that there was only a possibility of such a medical nexus, 
the other used the appropriate standard with respect to the 
likelihood of a medical nexus, i.e., whether it was as likely 
as not that there was such a nexus.  

Accordingly, service connection for bilateral hearing loss is 
warranted.  

Tinnitus

The first documented complaints of tinnitus are many years 
after military service.  As with the claim for service 
connection for bilateral hearing loss, this claim also rests 
on the veteran's exposure to inservice acoustic trauma.  For 
the same reason that the Board finds service connection is 
warranted for bilateral hearing loss, the Board finds that 
service connection for tinnitus is warranted.  


ORDER

Service connection for bilateral hearing loss and for 
tinnitus is granted.  



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



